Order affirmed, with ten dollars costs and disbursements. All concur; Van Kirk, P. J., and Rhodes, J., on the authority of Matter of Ryan v. Vars (224 App. Div. 773); Hinman, J., on the ground stated by him in Matter of Stowe v. Board, of Supervisors of Rensselaer County (ante, pp. 212, 217), decided herewith; Hill, J., solely upon the ground that appellant holds the position formerly held by Ryan (Matter of Ryan v. Vars, 224 App. Div. 773), and feels bound by the decision in that case. McNamee, J., not voting.